Cooley, J.
This is a proceeding instituted to set aside the action of the respondent as township drain commissioner of Essex in Clinton county, and of the jury summoned by him, in laying out a township drain, tailing land for the purpose, •and assessing the costs. All the errors assigned relate to the finding of the jury and the previous proceedings, arid with the exception of those which relate to the giving of notice to the parties concerned and the filing of proof thereof, are somewhat technical. It appears from the return'that plaintiff in certiorari had actual notice and took part in the proceedings before and at the time when the jury was struck, and there is no reason to suppose he has been taken by surprise in any of the proceedings. We are not inclined to reverse such proceedings except for very substantial faults, and the present case, in our opinion, does not call for our intervention.
The writ of certiorari will be quashed.
The other Justices concurred.